UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number_(811-05037)_ Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: _(626) 914-7383 Date of fiscal year end:June 30 Date of reporting period: June 30, 2010 Item 1: Proxy Voting Record Fund Name : Counterpoint Select Fund 07/01/2009 - 06/30/2010 Date of fiscal year end: 06/30/2010 Affiliated Managers Group, Inc. Ticker Security ID: Meeting Date Meeting Status AMG CUSIP 008252108 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Byrne Mgmt For For For Elect Dwight Churchill Mgmt For For For Elect Sean Healey Mgmt For For For Elect Harold Meyerman Mgmt For Withhold Against Elect William Nutt Mgmt For For For Elect Rita Rodriguez Mgmt For For For Elect Patrick Ryan Mgmt For Withhold Against Elect Jide Zeitlin Mgmt For Withhold Against 2 Amendment to the Long Term Executive Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding Right to Act by Written Consent ShrHldr Against For Against 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Stock Plan Mgmt For For For 3 Amendment to the 1997 Director Stock Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For 7 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHldr Against Against For Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670108 01/20/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For 2 Amendment to Charter Regarding Stock Splits Mgmt For For For 3 Decrease Par Value of Class B Common Stock Mgmt For For For 4 Increase of Authorized Class B Common Stock Mgmt For For For 5 Amendments to Charter Regarding Issuance of Stock Certificates Mgmt For For For Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670702 05/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Stephen Burke Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For Withhold Against Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For Cerner Corporation Ticker Security ID: Meeting Date Meeting Status CERN CUSIP 156782104 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerald Bisbee, Jr. Mgmt For For For Elect Linda Dillman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Performance-Based Compensation Plan Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For Against Against 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Incentive Plan Mgmt For For For 15 Amendment to the Employee Stock Purchase Plan Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding Formation of a Board Committee on Human Rights ShrHldr Against Against For 18 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 19 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHldr Against Against For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For Withhold Against Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For Withhold Against Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 4 Shareholder Proposal Regarding Reincorporation ShrHldr Against Against For 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 6 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against For Against 7 Shareholder Proposal Regarding Human Right to Water ShrHldr Against Against For 8 Shareholder Proposal Regarding Louisiana Wetlands ShrHldr Against Against For 9 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHldr Against Against For 10 Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHldr Against Against For 11 Shareholder Proposal Regarding an Energy Technology Report ShrHldr Against Against For 12 Shareholder Proposal Regarding Greenhouse Gas Emissions Goals ShrHldr Against Against For 13 Shareholder Proposal Regarding Report on Future Energy Trends ShrHldr Against Against For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For Withhold Against Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Behavorial Advertising ShrHldr Against Against For 6 Shareholder Proposal Regarding Human Rights in China ShrHldr Against Against For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 7 Shareholder Proposal Regarding Simple Majority Vote ShrHldr Against For Against 8 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 9 Shareholder Proposal Regarding Cage-Free Eggs ShrHldr Against Against For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 589331107 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Special Meeting Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Shareholder Proposal Regarding Adoption of Principles for Health Care Reform ShrHldr Against Against For 14 Shareholder Proposal Regarding Charitable Contributions ShrHldr Against Against For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For Withhold Against Elect H. Raymond Bingham Mgmt For Withhold Against Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Donald Lucas Mgmt For Withhold Against Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against Against For 5 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 6 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For PowerShares WilderHill Clean Energy Portfolio Ticker Security ID: Meeting Date Meeting Status PXJ CUSIP 73935X161 03/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronn Bagge Mgmt For For For Elect Todd Barre Mgmt For For For Elect H. Bruce Bond Mgmt For For For Elect Kevin Carome Mgmt For Withhold Against Elect Marc Kole Mgmt For For For Elect Philip Nussbaum Mgmt For For For Elect Donald Wilson Mgmt For For For QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect LeoReif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements and Dividends Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Stock Purchase Plan Mgmt For For For 5 Appointment of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP 881624209 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Abraham Cohen Mgmt For For For 3 Elect Amir Elstein Mgmt For For For 4 Elect Roger Kornberg Mgmt For For For 5 Elect Moshe Many Mgmt For For For 6 Elect Dan Propper Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 2010 Long-Term Equity-Based Incentive Plan Mgmt For For For 9 Remuneration of Phillip Frost Mgmt For For For 10 Remuneration of Moshe Many Mgmt For For For 11 Remuneration of Roger Kornberg Mgmt For For For 12 Increase in Authorized Capital Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For Against Against 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Elimination of Supermajority Requirement Mgmt For For For 15 Amendment to Certificate of Incorporation Regarding the Right to Call Special Meetings Mgmt For For For 16 Shareholder Proposal Regarding Cumulative Voting ShrHldr Against Against For 17 Shareholder Proposal Regarding Report OTC Derivative Trading ShrHldr Against Against For 18 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Against 20 Shareholder Proposal Regarding Report on Climate Policy ShrHldr Against Against For 21 Shareholder Proposal Regarding Report on Ratio Between Executive and Employee Pay ShrHldr Against Against For 22 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHldr Against Against For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For Against Against 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Shareholder Proposal Regarding Stock Option Policy ShrHldr Against Against For 17 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 18 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHldr Against Against For 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 20 Shareholder Proposal Regarding CEO Succession Planning ShrHldr Against Against For 21 Shareholder Proposal Regarding the Approval of Survivor Benefits (Golden Coffins) ShrHldr Against For Against 22 Shareholder Proposal Regarding Retention of Shares after Retirement ShrHldr Against Against For Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For For For 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Incentive Plan, Renamed the 2010 Stock Incentive Plan Mgmt For For For 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHldr Against Against For 20 Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHldr Against For Against 21 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHldr Against For Against 22 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHldr Against For Against 23 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHldr Against Against For 24 Shareholder Proposal Regarding Lobbying Priorities Report ShrHldr Against Against For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/ Robert M. Slotky Robert M. Slotky President Date August 25, 2010 * Print the name and title of each signing officer under his or her signature.
